DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
Applicant’s arguments, filed 03/23/2021, with respect to the Drawing Objections, Claim Objections, 112(b) Rejection & 102 Rejection have been fully considered and are persuasive.  The Drawing Objections, Claim Objections, 112(b) Rejection & 102 Rejection has been withdrawn. However, Claim 11-14 are currently rejected – see current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Claim 11, applicant recites “no turbine blade is attached to the second side”. Such recitation is considered as new matter. For instance, in para [0009] describes “a turbine blade attached to the first side”. Perhaps, the specification only describes the “first side” attached to the turbine blade. However, the specification is not explicit to recite that “NO turbine is attached to the second side”. 
Claims 12-14 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, applicant recites “no turbine blade is attached to the second side”. Figures from the instant invention shows all blades connected to all sides of such partition plate. For instance, in amended FIG. 2A, blades 12 are “attached” to first side and second side of partition plate 20 (as interpreted – top side “first side” and bottom side “second side”). Moreover, the following limitation “wherein the second side comprises a groove for receiving a second turbine blade” contradicts the previous limitation “no turbine blade is attached to the second side” because such groove “receives a second blade”, appearing that the blade is attached to the second side. Therefore, the claim is vague and indefinite. 
Claims 12-14 are rejected based on their dependency from claim 11.
Allowable Subject Matter
Claims 1-10 & 15-22 are allowed.
REASONS FOR ALLOWANCE.
Regarding Claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggests –
A vertical-axis wind turbine rotor comprising: 
at least one round plate centered on and disposed perpendicularly to the rotor axis; 
said plate configured to receive a shaft disposed on the rotor axis; 
at least one plurality of blade sets, each blade set of said at least one plurality disposed consecutively along the rotor axis at a different elevation than each other blade set in the rotor and each blade set in the at least one plurality consisting of the same number of blades; 
each one of said blade sets in the at least one plurality comprising at least two blades consisting of semicircular blades of the same size and shape arranged symmetrically about the rotor axis so that each blade in a blade set has the same angular spacing from each adjacent blade in the same blade set; 
each blade set in the at least one plurality offset from at least one other blade set in the same at least one plurality by a fixed acute angle having a value determined by dividing the value of said angular spacing by the number of blade sets in the same at least one plurality; 
every plurality of blade sets in the rotor comprising 
a first blade set disposed at a first elevation and comprising blades disposed to abut against a shaft coaxial with the rotor axis; 
a second blade set disposed at a second elevation and offset from the first blade set a first angle; -3-Serial No. 15/934,680Atty. Dock. No. 0156.002 
a third blade set disposed at a third elevation and offset from the second blade set a second angle; 
a fourth blade set disposed at a fourth elevation and offset from the third blade set a third angle;
wherein the first, second, and third angles are acute angles of the same value; and 
wherein all of the blade sets in the rotor have fixed relation to one another as the rotor rotates around the rotor axis in operation.
Claims 2-10 are allowable based on their dependency from Claim 1.
Regarding Claim 15, the prior art as a whole, either alone or in combination, fails to teach or suggests – 
A vertical-axis wind turbine stackable rotor module comprising: 
a partition plate having a first side and second side opposite the first side, said plate configured to receive a shaft; and 	
a turbine blade attached to the first side; 
wherein the second side comprises a plurality of spaced apart protrusions forming a support for receiving a second turbine blade.
Claims 16 is allowable based on their dependency from claim 15.
Regarding Claim 17, the prior art as a whole, either alone or in combination, fails to teach or suggests –
A wind turbine rotor kit, comprising: 
at least one blade; and 
at least one end plate unassembled with at least one of the at least one blade,
said end plate comprising a blade support for receiving at least one of the at least one blade; 
said blade support selected from the group consisting of grooves and protrusions.
Claims 18 is allowable based on their dependency from claim 17.
Regarding Claim 19, the prior art as a whole, either alone or in combination, fails to teach or suggests –
A vertical-axis wind turbine rotor comprising: 
three tiers of blades, each tier comprising a blade set consisting of three semicircular blades equally spaced apart from one another 120°, each of said three blades having the same size and shape; -6-Serial No. 15/934,680Atty. Dock. No. 0156.002 
and the blade set of each tier arranged symmetrically about a rotor axis and offset from the blade set of the adjacent tiers by a fixed 40° rotation about the rotor axis; 
wherein each of said blade sets have fixed relation to each of the other said blade sets as the rotor rotates around the rotor axis in operation; 
said rotor configured to receive a shaft on the rotor axis; and 
at least one of said blades on each tier disposed to abut against a shaft on the rotor axis.
Regarding Claim 20, the prior art as a whole, either alone or in combination, fails to teach or suggests –
A method of constructing a wind turbine rotor, comprising the steps of: 
providing a first end plate comprising  a through hole for receiving a turbine rotor shaft and a first groove for receiving a bottom edge of a first blade; 
providing a first semicircular blade;  
inserting the bottom edge of the first semicircular blade into the first groove- and 
disposing the first semicircular blade to abut against a turbine rotor shaft in the through hole.
Claim 21 is rejected based on the dependency from Claim 20.


Regarding Claim 22, the prior art as a whole, either alone or in combination, fails to teach or suggests –
A vertical-axis wind turbine rotor comprising: a shaft disposed coaxially with a rotor axis, three blades abutting against the shaft and equally spaced apart at 120°, wherein each blade is disposed at the same axial location relative to the rotor axis and each blade is curved in a semicircular shape.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH ORTEGA/Examiner, Art Unit 2832